Name: COMMISSION REGULATION (EEC) No 1432/93 of 10 June 1993 amending Regulation (EEC) No 2175/92 laying down detailed rules for the application of specific measures for the supply of processed fruit and vegetable products to the Canary Islands
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  foodstuff;  cooperation policy
 Date Published: nan

 11 . 6. 93 Official Journal of the European Communities No L 140/29 COMMISSION REGULATION (EEC) No 1432/93 of 10 June 1993 amending Regulation (EEC) No 2175/92 laying down detailed rules for the application of specific measures for the supply of processed fruit and vegetable products to the Canary Islands Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Veget ­ ables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 July 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as amended by Commission Regulation (EEC) No 3714/92 (2) and in particular Article 3 (4) thereof, Whereas Regulation (EEC) No 2175/92 (3) lays down detailed rules for the application of the specific measures for the supply of processed fruit and vegetable products to the Canary Islands, in particular the forecast supply balance fixing the quantities qualifying for the specific measure during the period from July 1992 to June 1993 ; whereas the quantities fixed for a certain number of products are on the verge of being totally used ; whereas it is therefore necessary to increase the quantities of certain products for the current marketing year on the basis of the observed needs of the market in the Canary Islands ; Article 1 Annex I to Regulation (EEC) No 2175/92 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13 . 0 OJ No L 378, 23 . 12. 1992, p. 23 . (3) OJ No L 217, 31 . 7. 1992, p . 67. No L 140/30 Official Journal of the European Communities 11 . 6 . 93 ANNEX 'ANNEX I Forecast supply balance covering processed fruit and vegetable products for the Canary Islands over the period 1 July 1992 to 30 June 1993 (tonnes) CN code Description Quantity Part I 2007 99 Preparations other than homgenized, containing fruit other than 1 750 citrus fruit Part II 2008 Fruit, nuts and other edible parts of plants , otherwise prepared or preserved, whether or not containing added sugar or other sweet ­ ening matter or spirit, not elsewhere specified or included : 2008 20  pineapples 2 400 2008 30  citrus fruit 500 2008 40  pears 1 600 2008 50  apricots 220 2008 70 - peaches 7 600 2008 80  strawberries 100  other, including mixtures other than those of subheading 2008 19 : 2008 92   mixtures 1 650 2008 99   other than palm hearts and mixtures 650 14 720'